       Case 2:21-cv-00714-EJY Document 12 Filed 09/09/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                    ***
 4   GLORIA LYNN STEWARD,                                        Case No. 2:21-cv-00714-EJY
 5                 Plaintiff,
 6          v.                                                             ORDER

 7   KILOLO KIJAKAZI, Acting Commissioner of
     Social Security,
 8
                   Defendant.
 9

10          Before the Court is Defendant’s Motion to be Relieved of Providing Paper and CD Copies
11   of the Certified Administrative Record. ECF No. 11. Defendant states that an electronic copy of
12   the certified administrative record (the “e-CAR”) has been prepared and can be filed in this matter.
13   Id. at 3. However, because the Social Security Administration’s Office of Appellate Operations (the
14   “OAO”) is not operating at full capacity, Defendant is unable to provide a CD and hard copies of
15   the e-CAR to Plaintiff’s counsel and the Court. Id. Defendant therefore requests that he be relieved
16   of the requirement of providing a CD and hard copies of the e-CAR, and instead be allowed to file
17   the e-CAR under seal on CM/ECF, providing all case participants with access to the e-CAR. Id. at
18   3-4.
19          Based on these representations, IT IS HEREBY ORDERED that Defendant shall file the e-
20   CAR under seal on CM/ECF.
21          IT IS FURTHER ORDERED that the sealed e-Car shall be accessible on CM/ECF to
22   Defendant, Plaintiff’s counsel, and the Court.
23          IT IS FURTHER ORDERED that Defendant is relieved of his obligations to provide a CD
24   and hard copies of the e-CAR to Plaintiff’s counsel and the Court.
25          DATED this 9th day of September, 2021.
26

27
                                                  ELAYNA J. YOUCHAH
28                                                UNITED STATES MAGISTRATE JUDGE
                                                       1
